IN THE SUPREME COURT OF THE STATE OF NEVADA


                     DMVH, LLC, A NEVADA LIMITED                              No. 84935
                     LIABILITY COMPANY; NORMAN
                     PHAM, A/K/A NAM NGOC PHAM,
                     A/K/A NORMAN NG, AN INDIVIDUAL,                          FILE
                     AND IN HIS CAPACITY OF CO-
                     TRUSTEE OF THE PHAM FAMILY                                OCT 06 2022
                     TRUST,                                                   ELIZA TH A. BROWN
                                       Appellants,                        C    J< 0 SUPREME COURT

                                       VS.                                          TY CLERK
                     GREGG WILLIAMS, COURT
                     APPOINTED RECEIVER ACTING
                     THROUGH TRIDENT PACIFIC REAL
                     ESTATE GROUP, INC.,
                                        Res s ondent.

                                          ORDER DISMISSING APPEAL

                                This is an appeal from an order denying a petition to file a
                     complaint against a receiver pursuant to NRS 32.325.          Eighth Judicial

                     District Court, Clark County; Nadia Krall, Judge.
                                 Respondent has filed a motion to dismiss the appeal, arguing
                     that this court lacks jurisdiction. Respondent argues that the challenged
                     order is not a final judgment because final judgment was entered at the
                     time the stipulation and confession of judgment between appellant DMVH,
                     LLC, and the receiver was entered and the receivership was terminated,
                     and because the order cannot be otherwise construed as a special order after
                     final judgment because it does not "grow[11 out of the judgment previously
                     entered." Gumm v. Mainor, 118 Nev. 912, 914, 59 P.3d 1220, 1221 (2002).
                     Appellants have not filed an opposition. This court may construe the failure
                     to oppose a motion as an admission that the motion is meritorious. See
                     Foster v. Dingwall, 126 Nev. 56, 66, 227 P.3d 1042, 1049 (2010). Therefore,

SUPREME COURT
       OF
     NEVADA


(0) I947A 44224:73
                this court concludes that it lacks jurisdiction. The motion to dismiss is
                granted, and this court
                           ORDERS this appeal DISMISSED.




                                                                                 J.
                                                 Hardesty


                                                                             ,   J.
                                                  Stiglich


                                                                                 J.
                                                  Herndon




                cc:   Hon. Nadia Kra11, District Judge
                      Persi J. Mishel, Settlement Judge
                      Hurtik Law & Associates
                      Armstrong Teasdale, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1447A